Citation Nr: 0713340	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  97-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected flat 
feet.

2. Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected flat feet.

3. Entitlement to service connection for a back disorder, to 
include as secondary to service-connected flat feet.

4. Entitlement to an initial disability rating in excess of 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1947, including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and April 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for bilateral 
leg, hip and back disorders were before the Board in June 
2000 and were then remanded.

In June 2004, the veteran testified before a Veterans Law 
Judge (VLJ) at a Board hearing in Phoenix, Arizona.

On September 9, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c).

The Board notes that the veteran was scheduled to present 
testimony before a traveling VLJ on August 2006.  However, 
the veteran failed to report to the hearing.  As the record 
does not contain further explanation as to why the veteran 
failed to report to the hearing, or any additional requests 
for an appeals hearing, the Board deems the veteran's request 
for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 
(2006).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for asbestosis addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The veteran has a current bilateral leg pain disorder 
related to spinal stenosis, which did not begin in service 
and is not related to flat feet.

2. The veteran has current hip disorder, status post 
arthroplasty, which did not begin in service and is not 
related to flat feet.

3. The veteran has a current back disorder related to spinal 
stenosis and degenerative arthritis, which did not begin in 
service and is not related to flat feet.


CONCLUSIONS OF LAW

1. A bilateral leg disorder was not incurred in or aggravated 
by service, and was not caused or aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).

2. A hip disorder was not incurred in or aggravated by 
service, and was not caused or aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).

3. A back disorder was not incurred in or aggravated by 
service, and was not caused or aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.  Furthermore, from the veteran's January 1997 
claim, in which he argues that his service-connected flat 
feet condition has affected his bilateral leg, back and hip 
conditions, the Board determines that the veteran had actual 
knowledge of the requirements for establishing a service 
connection claim on a secondary basis.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in June 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in January 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post-service private 
medical records, VA medical treatment records, VA 
compensation and pension examinations, a letter from the 
veteran's private physician in support of his claim, the 
veteran's testimony at his June 2004 Board hearing, and 
written statements from the veteran and his representative 
are associated with the claims file.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.





II. Service Connection

The veteran argues that he is entitled to service connection 
for a bilateral leg disorder, back disorder, and hip 
disorder.  Specifically, he argues that these disorders are 
due to or aggravated by his service-connected flat feet 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (to be codified at 38 C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the instant case, the veteran's service medical records 
indicate complaints of back and leg pain.

In May 1946, the veteran was treated for complaints of pain 
in the feet on long standing.  X-ray examination of the 
lumbosacral spine revealed that, except for a small degree of 
spine bifida in the first sacral segment, the films were 
negative for bone or joint changes.  The veteran was 
diagnosed as having flat feet.

A July 1946 note indicates that the veteran continued to 
complain of aching in the back of legs on long standing.

In August 1946, the veteran complained pain in feet and legs 
on long standing, and physical examination revealed bilateral 
flat foot.  The veteran was transferred for further 
treatment, where it was noted that the veteran complained of 
pain in the arches and calves of the legs, which was worse 
when he stood or walked considerably and was associated with 
aching in the lumbar area of the back.  It was noted that he 
had been hospitalized in April for the condition and released 
in July.  On examination of the back, some tenderness over 
the lumbar muscles in area L2-L4 was noted, as well a slight 
tenderness over the lumbo-sacral joint.  There was no muscle 
spasm, motion was good, straight leg raising was normal, and 
knee reflexes were good.  It was noted that the remainder of 
the physical examination was essentially negative.

In October1946, it was noted that the veteran still 
complained of pain in legs, that he was walking well and 
without limp, and that he was to receive arch supports.

In November 1946, the veteran reported that after standing 
for 15 minutes to a half hour, he got aching pains in his 
feet, legs, and the small of his back.  Physical examination 
was generally negative, except for moderate grade flat feet.  
It was noted that there was no exuduce for sciatic 
involvement or sacro-iliac syndrome.

In December 1946, the veteran was diagnosed as having flat 
feet and was deemed unfit for service.

The veteran was afforded a VA special orthopedic examination 
in September 1950.  On examination, the veteran reported 
that, while in service, when he stood watch on his feet for 
periods of time, hours at a stretch, he would notice pain in 
the feet at times, some cramps of the toes, and, at times, 
radiation of pain into the calves.  It was also noted that 
the veteran had been working as a warehouseman since service, 
and was on his feet a good part of the day.  He also reported 
that when he began having trouble with his feet, he would 
notice the symptoms in the low back, in that he would have a 
low back ache whenever the feet were particularly 
symptomatic.  He also reported that in the fall of 1944, the 
ship next to his blew up, and he was thrown against the deck 
house.  He had no immediate after effects from the back, but 
attributed part of his trouble to this injury.  He stated 
that often times when he bent forward, he got a catch in the 
lower back, and that the symptoms from the back occurred only 
then the symptoms for the feet were unusually severe.  On 
physical examination, the following was noted: the spine was 
straight with a normal lumbar curve; bending was freely 
performed and, on forward bending, he touched the toes with 
the extended fingertips; lateral bending was well performed; 
there did not appear to be limitation in movement of the 
spine; there was no discomfort on tapping of the lumber spine 
or sacroiliac joints; there was no definite muscle spasm at 
the time.  The feet showed a fairly well-marked flattening of 
the longitudinal pronation metatarsal arches.  On X-ray 
examination of the lumbar spine, sacroiliac, and hips, it was 
noted that X-rays failed to reveal any abnormality.  The 
veteran was diagnosed as having flat feet, bilateral, with 
eversion, symptomatic.

An October 1995 VA X-ray examination and February and July 
1996 private X-ray examinations indicate that the veteran had 
a herniated disc at L4-5, left greater than right, and mild 
degenerative change in the lumbar spine.

June 1996 VA magnetic resonance imaging (MRI) revealed a 
small herniated nucleus pulposus, L4-L5, left greater than 
right, and moderate stenosis.

A July 1996 VA orthopedic note indicates that the veteran had 
a total hip arthroplasty that was performed in 1980, and that 
he and done well until the 1990s, at which time slight 
loosening was noted.

A November 1996 letter from the veteran's private physician 
noted a history of severe left hip degenerative joint 
diseases, status post total hip arthroplasty in 1980, needing 
total hip arthroplasty revision in October 1996.  The 
physician also reported other history was significant for 
probable spinal stenosis and lumbar disc disease with leg 
claudication symptoms and lumbar radicular symptoms, more 
left leg than right, but recent onset of severe worsening of 
localized left hip pain secondary to degenerative local 
disease. 

The veteran was given a VA joints examination in June 1997.  
On examination, the veteran reported the following: that a 
concussion threw him against a bulkhead of the steeringhouse 
onboard his ship when in service, which he struck with his 
left side; that his left hip area and whole left side got 
black and blue and were severely bruised; that he got along 
fairly well afterwards, when he got out the of the navy, but 
over time he gradually developed problems with the left hip, 
probably as a result of the severe blow that occurred at that 
time; that his hip gradually deteriorated in the late 1970's, 
and he had to have a hip replacement in 1980; and that as 
time went on, he developed some cramping in both legs in the 
calves.  It was noted that the veteran walked with a cane and 
had a limp, favoring the left lower extremity, that he said 
that he had no radicular pain down his legs from his back, 
just chronic low back pain, and that he could only stand five 
minutes or less without moving.  On physical examination, the 
following was noted: the veteran could heel and toe walk; 
lumbar spine flexed to 80 degrees and extended to 20 degrees; 
side bending and rotation were 30 degrees right and left; 
there was no sciatic tenderness; there was tenderness in the 
mid-lumbar area to pressure; straight leg raise was possible 
to 40 degrees right and left with a negative Laseque; there 
was light limitation of motion of the left hip.  The veteran 
was diagnosed as having status post left total hip, two 
times, with slight residual loss of motion, and diffuse 
osteopenia, lumbosacral spine, with mild wedging of the L4 
and hypertrophic degenerative changes involving the L5/S1 
facet.

In a January 1998 letter, the veteran's private physician, 
Dr. F., indicated that the veteran had pronated feet that 
contributed to shin splints and low back pain and that the 
veteran would benefit from orthotic fabrication.

The veteran was afforded another VA examination in January 
1998.  On physical examination, it was noted that the veteran 
was able to walk on his toes but not on his heels, that the 
lumbar spine flexed to 60 degrees, extended to 5 degrees, 
laterally bended to 10 degrees and rotated 20 degrees, and 
that he had 5/5 strength in the lower extremities, equal 
bilaterally.  On reviewing the veteran's claims file, the VA 
examiner noted that in June of 1997, lumbar spine radiograph 
revealed L5-S1 facet degenerative arthritis, and that in July 
1996, MRI revealed L4-5 moderate spinal stenosis with bulging 
disc which was greater on the left than on the right.  The 
veteran was diagnosed as having degenerative arthritis with 
spinal stenosis in his lower lumbar region.  The examiner 
opined that this was in no way related to his flexible pes 
planus, that the veteran did not have any neural deficits but 
did have some decreased range of motion secondary to his 
spinal stenosis, and that the pain in his calves was 
secondary to the spinal stenosis.  

On January 2001 VA MRI examination, the veteran was assessed 
as having moderate to severe spinal stenosis at the C3-4 
level with moderate bilateral neuroforaminal stenosis at that 
level, and otherwise multilevel degenerative disk disease.

VA treatment records dated June 1999 to May 2001 also note 
treatment for bilateral ischemic ulcers secondary to small 
vessel atherosclerosis.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claims for bilateral leg, back, and hip 
disorders.  In short, the record does not reflect that these 
disorders either were incurred in service, or are related to 
the veteran's flat feet.

With respect to the veteran's hip claim, the Board notes the 
veteran's contention that a concussion threw him against a 
bulkhead of the steeringhouse onboard his ship when in 
service, leaving his left hip area and left side severely 
bruised, and that he got along fairly well afterwards when he 
got out the of the navy, but his hip gradually deteriorated 
in the late 1970's and he had to have a hip replacement in 
1980.  However, service medical records are negative for any 
hip problems, and the veteran's September 1950 orthopedic 
examination notes no hip condition complained of by the 
veteran or found by the examiner, even though the veteran 
then reported the in-service incident of being thrown against 
the deck house, and hip X-rays revealed no abnormality.  
Furthermore, the record is negative for medical evidence of 
any post-service hip problems until the late 1970s, which led 
up to his hip replacement in 1980, more than 30 years after 
service.  Moreover, there is no medical opinion or other 
competent medical evidence indicating a link between a 
current hip disability and either the veteran's period of 
service or his service-connected flat feet.

With respect to the veteran's bilateral leg and back claims, 
the Board notes the January 1998 letter of Dr. F. indicating 
that the veteran had pronated feet that contributed to shin 
splints and low back pain.  However, the Board finds to be 
more probative the January 1998 VA examiner's opinion that 
the veteran had some decreased range of motion secondary to 
his spinal stenosis, that the pain in his calves was 
secondary to the spinal stenosis, and that degenerative 
arthritis with spinal stenosis in the lower lumbar region was 
in no way related to flexible pes planus.

While the January 1998 VA examiner had the benefit of a 
review of the entire claims folder, the January 1998 private 
examiner did not.  In this regard, the Board notes that the 
January 1998 VA examiner's opinion that the veteran's back 
and leg conditions were being caused by spinal stenosis was 
based on the July 1996 MRI that revealed L4-5 moderate spinal 
stenosis with bulging disc which was greater on the left than 
on the right.  Conversely, in his January 1998 letter, Dr. F. 
did not provide a basis for the opinion that the veteran's 
bilateral pes planus contributed to his back or leg pain, or 
explain or acknowledge spinal stenosis or any other 
diagnostic findings in the record.

Also, while noting the veteran's complaints of back pain and 
leg pain in service related to his flat feet condition, the 
record does not reflect that any current back or leg 
condition was incurred in service.  On September 1950 
examination, no back or leg condition was noted, range of 
back motion was normal with no tenderness or muscle spasm, 
and X-rays of the lumbar spine and sacroiliac failed to 
reveal any abnormality.  The record is also negative for any 
complaints of or treatment for a leg or back condition until 
over 45 years after the September 1950 examination.  
Furthermore, the medical evidence demonstrates that the 
veteran's current back and leg conditions are related to 
spinal stenosis and degenerative arthritis, which were not 
demonstrated in service, as May 1946 X-ray examination of the 
lumbosacral spine revealed that, except for a small degree of 
spine bifida in the first sacral segment, the films were 
negative for bone or joint changes, and September 1950 spine 
X-rays were also negative.  Finally, there is no medical 
opinion or other competent medical evidence in the record 
directly linking the veteran's current leg or back problems 
to his period of service.

Finally, the Board notes that to the extent that the veteran 
claims that his ischemic leg ulcers are related to his flat 
feet, the record reflects that such ulcers have been related 
to small vessel atherosclerosis, and there is no indication 
in the medical evidence that either leg ulcers or small 
vessel atherosclerosis is in any way related to the veteran's 
flat feet.

Accordingly, service connection for bilateral leg, hip and 
back disorders, including as secondary to service-connected 
flat feet, is not warranted.

Although the veteran may believe that he currently suffers 
disabilities related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected flat 
feet, is denied.

Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected flat feet, is 
denied.

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected flat feet, is 
denied.


REMAND

Prior to the RO's January 2007 certification of appeal to the 
Board, the RO received additional evidence pertinent to the 
veteran's increased initial disability rating claim for 
asbestosis in the form of a private medical examination dated 
in November 2003, which included a pulmonary function test 
indicating different scores than on previous tests.  However, 
the RO did not issue a Supplemental Statement of the Case for 
the asbestosis claim subsequent to its receipt of the 
November 2003 examination.

Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2006).  Furthermore, when 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2006).  An 
exception is made if this procedural right is waived by the 
veteran, or if the Board determines that the benefit or 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  Such a waiver must be 
in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal.  Id.

In this case, the additional evidence is pertinent because it 
relates to the degree of the veteran's asbestosis disability.  
He has not indicated he is waiving initial consideration of 
the evidence in question by the RO.  The Board also does not 
have enough information to fully allow the claim at this 
point.  Hence, a remand is required so that the RO can 
initially consider this additional evidence.



Accordingly, the case is REMANDED for the following action:

1. After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record, including the November 2003 
private examination report and pulmonary 
function test, and readjudicate the issue 
on appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


